This is a purported appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial of relief by a single justice of this court under G. L. c. 211, § 3. The petitioner asserts in that request for relief that he has not been successful in the trial court in gaining access to certain exculpatory evidence and materials; requests the holding of a “competency inquiry” concerning the complainant; and, alleges bias in the judiciary concerning the petitioner’s custody status or location. The petitioner has not demonstrated, as is required by rule 2:21 (2), that review on appeal from any final adverse judgment in the trial court will not adequately protect his interests.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.